Title: To George Washington from John Mitchel, 29 October 1790
From: Mitchel, John
To: Washington, George



Dr Sir,
Frankfort [Kentucky District of Va.]Octo. 29th 1790

I take the liberty of informing you that some time since I was making a Survey adjoining a tract of Land belonging to you, lying in a Loop of the Potowmack River about twelve miles from the Berkely Warm Springs, when I heard some of the people in that Neighbourhood, remark that there was much more Land in the tract Calld Genl Washingtons that the patent Calld for, and that they designd making an Entry adjoining your Land and having the lines run, in order to secure the Surpluss, I give you this inteligence, in order that you may have the oppertunity of having the matter Settled to your mind. if you think it an object worthy of your Attention, & you send any orders they shall be Very Carefully executed by Dr Sir your Most Obet Hume Sert

John Mitchel

